                    3:19-cr-30038-SEM-TSH # 1    Page 1 of 8
                                                                                    E-FILED
                                                       Wednesday, 10 July, 2019 08:38:11 AM
                                                                    FILED
                                                              Clerk, U.S. District Court, ILCD

                                                                         JUL 0 9 2019
                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD D            IA
                                                  ON    E           CLERK OF THE COURT
                                                                     U.S. DISTRICT COURT
                                                               D CENTRAL DISTRICT OF ILLINOfS

UNITED STATES OF AMERICA,              )
                                       )
           Plaintiff,                  )        Criminal No. 19-CR-3 iJ038'
                                       )
           v.                          )
                                       )        VIO: 18 U.S.C. § 1349;
ABDUL RAZAK MOHAMMED                   )             18 U.S.C. § 1341
                                       )
           Defendant.                  )
                                       )   .




                             INDICTMENT

THE GRAND JURY CHARGES:

                           COUNT ONE
                (Conspiracy to Commit Mail Fraud)

                              Introduction

     1.   ABDUL RAZAK MOHAMMED 1s a citizen of Ghana

residing in the United States.

     2.   An "advance fee" scam is a scheme to defraud in which one

or more perpetrators persuade a victim to pay a sum of money, e.g.

the advance fee, in order to obtain a larger sum of money. The victim

never actually receives the larger sum of money.
                   3:19-cr-30038-SEM-TSH # 1   Page 2 of 8




                            The Conspiracy

     3.    Beginning on an unknown date, but no later than May

2018, and continuing through and including August 2018, in the

Central District of Illinois and elsewhere,

                    ABDUL RAZAK MOHAMMED,

did knowingly and willfully combine, conspire, confederate, and

agree with other persons, both known and unknown to the Grand

Jury, to commit an offense against the United States, namely, mail

fraud; that is, to knowingly, willfully, and with intent to defraud,

devise and intend to devise a scheme and artifice to defraud and to

obtain money or property by means of false and fraudulent

pretenses and representations, and promises, and for the purpose

of executing and attempting to execute such scheme and artifice,

knowingly and unlawfully causes to be delivered by the United

States Postal Service and private and interstate commercial carriers

matters according to the directions thereon;

     All in violation of Title 18, United States Code, Section 1341.




                                   2
                      3:19-cr-30038-SEM-TSH # 1    Page 3 of 8




                          0 bj ect of the Conspiracy

     4.    It was the object of the conspiracy for the defendant, and

others, to unlawfully enrich himself by conducting complex financial

fraud schemes via the internet including internet romance and

advance fee scams.

                 Manner and Means of the Conspiracy

     5.    The manner and means by which the conspirators sought

to accomplish the objects of the conspiracy included, among others,

the fallowing:

                 a.     It was a part of the conspiracy that the

           conspirators      would    and    did     utilize     internet   wire

           communications to send a victim, "R.R.", electronic

           messages to induce R.R. to believe he was in a relationship

           with a woman named Bobby Angela.

                 b.     It was a part of the conspiracy that the

           conspirators      would    and    did     utilize     internet   wire

           communications        to   send   R.R.     electronic     messages

          informing R.R. that Angela's father possessed gold bars

           and that with R.R. 's payment of advance fees , R.R. would

          be able to secure the gold bars.

                                      3
                     3:19-cr-30038-SEM-TSH # 1        Page 4 of 8




                c.      It   was    part   of the        conspiracy      that    the

           conspirators      would     and      did     utilize     internet    wire

           communications to cause R.R. to mail a cashier's check

           for $25,000 made payable to the Walpaga Investment

           Group, LLC, a shell corporation started by and maintained

           by the defendant.

                d.     It    was    part   of the        conspiracy that         the

           conspirators      would     and      did     utilize     internet    wire

           communications and phone communications to cause

           R.R. to send two additional cashier's checks in the name

           of Walpaga Investment Group, LLC, a shell corporation

           started by and maintained by the defendant.

                                   Overt Acts

     6.   In furtherance of the conspiracy, and in order to effectuate

the object thereof, ABDUL RAZAK MOHAMMED, the defendant, and

others known and unknown to the grand jury, committed the

following overt acts, among others, within the Central District of

Illinois and elsewhere:

                a.     On or about January 2011, the defendant,

          ABDUL       RAZAK MOHAMMED, formed                        the Walpaga

                                       4
          3:19-cr-30038-SEM-TSH # 1   Page 5 of 8




Investment Group LLC, as a domestic limited liability

company in the state of Georgia.

     b.      On or about May 18, 2018, the defendant

ABDUL RAZAK MOHAMMED, received a cashier's check

for $25,000 payable to Walpaga Investment Group LLC, in

the mail from R.R.

     c.      On or about May 21, 2018, the $25,000

cashier's check mailed via the United States Postal Service

by R.R. to Walpaga Investment Group LLC. was deposited

into the company's bank account at First Citizen's Bank.

The cashier's check was endorsed by the defendant,

ABDUL RAZAK MOHAMMED.

     d.      On or about May 22, 2018, the defendant,

ABDUL RAZAK MOHAMMED, caused a wire transfer of

$25,450 to be sent from the Walpaga Investment Group

LLC. bank account at First Citizen's Bank. The wire

transferred the funds to a company in Accra, Ghana.

     e.     In or about June 2018, conspirators convinced

R.R. to send additional cashier's checks to the defendant

ABDUL RAZAK MOHAMMED, at Walpaga Investment

                          5
                3:19-cr-30038-SEM-TSH # 1   Page 6 of 8




      Group LLC. However, First Citizen's Bank returned the

      checks.

           f.      On or about July 25, 2018, the defendant,

     ABDUL RAZAK MOHAMMED, spoke to a person he

     believed to be R.R. to discuss the returned checks. The

     defendant, ABDUL RAZAK MOHAMMED, asked R.R. to

     resend the checks or to send cash directly to the

     defendant, ABDUL RAZAK MOHAMMED.

           g.      On or about August 2, 2018, the defendant,

     ABDUL RAZAK MOHAMMED, spoke to a person he

     believed to be R.R., and instructed R.R. to withdraw

     $50,000 in cash from R .R.'s bank account and that the

     defendant, ABDUL RAZAK MOHAMMED, would send the

     money to a lawyer in Ghana.

           h.     On or about August 2, 2018, to perpetuate the

     fraud, the defendant, ABDUL RAZAK MOHAMMED, told

     R.R. that once the $50,000 payment was made, the gold

     bars would be put on a plane and flown directly to R.R.

All in violation of Title 18, United States Code, Section 1349.



                                6
                   3:19-cr-30038-SEM-TSH # 1   Page 7 of 8




                             COUNT TWO
                             (Mail Fraud)


      1.     The scheme and artifice as outlined in paragraphs 1

through 5 above are hereby incorporated into Count Two by

reference.

     2.      From on or about April 2018 through May 2018, in the

Central District of Illinois, and elsewhere, the defendant,

                    ABDUL RAZAK MOHAMMED

with the intent to defraud, willfully participated in, with knowledge

of its fraudulent purpose, the above-described scheme and artifice to

defraud and obtain money by materially false and fraudulent

pretenses, representations, and promises.

     3.      On or about May 18, 2018, in the Central District of

Illinois, for the purpose of executing or attempting to execute the

above-described scheme and artifice to defraud and deprive, the

defendant, ABDUL RAZAK MOHAMMED, knowingly caused to be

delivered by United States mail according to the direction thereon the

following matter: a cashier's check for $25,000, check number

102081, obtained from United Community Credit Union, made

payable to the order of "Walpaga Investment Group LLC."

                                   7
                    3:19-cr-30038-SEM-TSH # 1   Page 8 of 8




      All in violation of Title 18, United States Code, Section 1341.

                                        A True Bill.

                                                       s/ Foreperson

        s/ Gregory M. Gilmore           Foreperson

JOHN c. 0MILHISER  v
UNITED STATES ATTORNEY
CCC




                                    8
